Title: To John Adams from Jean Henri David Uhl, 1 July 1782
From: Uhl, Jean Henri David
To: Adams, John



Berlin ce 1 Juillet 1782
Monsieur

Votre Excellence étant Ministre plenipotentiaire des provinces unies de l’Amerique accredité auprès des hautes puissances les états generaux d’Hollande à la Haye à fait eclater autant de marques de ses grandes qualités, qu’elles me donnent la confïance d’implorer vos secours dans un cas singulier qui m’est arrivé avec un armateur Americain.
Le Plantage Fredericdorp à Suriname appartient à ma femme et Famille en heritières usufructuaires testamentaires de J. F. Knoffel, les heritières sont les deux filles du Defunt P. L. Knoffel Directeur de Monnoye de sa Majesté prussienne, frère du testateur et par consequent des sujets nées prussiennes à Berlin. Les fruits consistent en Café et vont sur des navires hollandois à notre compte et sont addressés sur le compte du Plantage Fredericdorp pour notre Correspondent Mr. Pieter van der Meulen dirckzoon à Amsterdam.
Il arrive souvent dans la guerre que les Anglois prennent les vaisseaux hollandois chargés de fruits de Suriname, mais les amirautés en Angleterre rendent aux sujets neutres prussiens les fruits qui vont sur leur compte et se trouvent dans les vaisseaux hollandois. Les heritiers du Comte de Neal à Berlin qui ont plusieurs Plantages à Suriname ont reclamé et reçu les fruits pris des Anglois sur des Vaisseaux hollandois de leurs plantages; moi même je reclame à present 10000 livres de Café du Plantage Fredericdorp en Angleterre. Nouvellement un Armateur Anglois à pris le vaisseau du Capt. C. G. Weis un americain l’a repris et vendu le vaisseau et la Charge à Martenique; sur le vaisseau hollandois en question se sont trouvé 8679 Livres de Café de mon Plantage Fredericksdorp addressés à mon Correspondent van der Meulen et l’americain s’est approprié le bien des sujets neutres prussiens; que les Anglois leur auroient rendu selon le prix de L’Europe à Londre ou à Amsterdam.
Si les sujets neutres prussiens ne peuvent recouvrer le bien pris par l’americain, ils ont plus tort à craindre des Americains qui sont amis des Hollandois avec qui les prussiens commercent que des Anglois qui sont ennemis declarés des Hollandois.
L’armateur à eu le droit de s’approprier le bien hollandois repris des Anglois par le droit de la guerre, mais non pas le bien d’un neutre. Il l’a ignoré, mais étant informé que les 8679 livres Café du Plantage Fredericdorp appartiennent aux sujets neutres prussiens, le droit des gens exige qu’il le rende et j’ai sans doute le droit de reclamer le prix des 8679 livres de l’Americain selon la Valeur d’Amsterdam; une bagatelle pour l’armateur qui a pris tout d’un coup trois cent mil livres de Cafe sur le vaisseau hollandois et le prix du navire; mais un grand dommage et la ruine pour une famille à Berlin qui dois vivre de L’usufruis d’un Plantage de Suriname!
Je suis sur que la nation des provinces unies de l’Amerique est animée du meme esprit de droiture d’amour de Justice et de respect pour le droit universel des gens libres, que la nation Angloise dont elle est issue et qu’elle rendra en justice ce qui appartient aux neutres. Mais la difficulté d’y parvenir faute de connoissance des voyes ujitées en Amerique est la raison que je prie Votre Excellence de m’aider.
Mon Correspondent et mandataire en Reclames des Produits du Plantage Fredericdorp à Suriname Mr. P. van der Meulen Dirckz. à Amsterdam étalera à votre Excellence les preuves authentiques que les 8679 livres de Café du Plantage Fredericdorp sont pris dans le vaisseau du Capt. Weis d’un Americain et vendu à Martenique; que les produits du Plantage Fredericksdorp appartiennent aux heritiers de Knoffel sujets neutres prussiens à Berlin et que la reclames est fondé sur la verité du fait; Votre Excellence etant convaincu de la verité du fait et du droit, je demande la grave de lui donner la dessus l’attestation, de l’informer de la plus facile maniére dont il puisse recouvrer le prix d’Amsterdam de 8679 livres Café en question pour les sujets neutres prussiens et de suppediter ce qui nous manque de connoissance en Amerique.
Le caractère de votre Excellence deja connu en Europe me fait esperer que votre Excellence me donnera l’occasion de louer et faire connoitre l’amour de Justice de la nation que vous représentés dans les cas du droit des gens envers les neutres sujets prussiens. Je suis avec le plus profond respect Monsieur de votre Excellence le plus humble et très obéissant serviteur,

Jean Henri David UhlConseiller à la Chambre de Justice superieureallemande de sa majesté le Roi de Prussè

